DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 1 July 2022, and the amendment to the claims and remarks filed 25 May 2022.  Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Publication 2014/0028885 A1, “Ma”), in view of Fleizach et al. (US Publication 2020/0106955 A1, “Fleizach”).

	Regarding claim 1, Ma discloses an electronic apparatus (the image capture device of ¶ 0025) comprising:
	an image capturing unit  (the image capture device of ¶ 0025);
one or more processors (the image capture device includes a processor, at ¶ 0036); and
a memory storing programs which, when the programs are executed by the one or more processors, cause the electronic apparatus to function as (memory 230 stores modules directed towards image processing, at ¶ 0036):
a setting unit configured to set a specific parameter related to exposure (settings related to image capture may be defined, such as image brightness, contrast, and f stop or exposure length, at ¶ 0019); and
a control unit configured to perform control so that display is performed in a first display mode that displays a live-view image captured by the image capturing unit with brightness based on the specific parameter set by the setting unit (a live preview of an image incorporating associated settings may be displayed to the user in response to a button actuation, at ¶ 0032).
While Ma discloses user actuation of an interface mechanism to display a live-view image with updated parameters (a first press mode of a shutter button causes the device to capture an image with associated settings, however the settings are not reflected in the live preview until a user performs an actuation to affect a second mode, at ¶ 0032.  Image display portion 112 may display raw data of a target image prior to the application of processed data [i.e. prior to the application of associated settings, at ¶ 0028]), Ma fails to explicitly disclose:
an acceptance unit configured to accept an instruction for moving an execution position in an image to be captured of a specific function related to shooting,
wherein in response to receiving the instruction while display is performed in the first display mode, the control unit performs control to display a live-view image captured by the image capturing unit in a second display mode that displays the live-view image with brightness that is not relevant to the specific parameter set by the setting unit.
Fleizach discloses systems and methods for capturing images similar to Ma.  Furthermore, Fleizach discloses the use of a movable, selectable focus indicator (see graphical user interface element 550 of Fig. 5J, disclosed at ¶ 0195), wherein the device adjusts one or more settings of the camera based on properties of an object at the selected location.  See ¶ 0241.  Fleizach discloses executing functions related to shooting in response to moving the execution position of the focus indicator, as the camera is re-focused at a selected location of the device, at ¶ 0195.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the image preview with associated display settings (such as brightness) as in Ma to include the function execution in response to a single input on an image and the movement of an execution position in an image as in Fleizach.
One would have been motivated to make such a combination for the advantage of increasing effectiveness and efficiency in a photo-taking device.  See Fleizach, ¶ 0009.

Regarding claim 2, Ma discloses wherein the specific parameter is related to at least one of exposure compensation, a diaphragm, a shutter speed, and an ISO film speed (settings related to image capture may be defined, such as image brightness, contrast, and f stop or exposure length, at ¶ 0019).

Regarding claim 3, Ma discloses wherein the execution position of the specific function related to shooting is at least one of a focus adjustment position, an execution position of automatic exposure, a setting position related to diorama effects, and an import position of manual white balance (the focus position of an imaging sensor may be adjusted through an imaging sensor control module, at ¶ 0037).

Regarding claim 4, Fleizach discloses wherein the instruction for moving the execution position is at least one of an operation of making a transition to a state where the execution position is movable, an operation on an operation member that issues a directional instruction, a touch operation, and an operation based on eyeline input (Fleizach discloses a focus indicator that is moved to a location selected by a user in a live preview image display.  See ¶ 0195).

Regarding claim 5, Ma discloses wherein the brightness in the second display mode is brightness corresponding to a photometry result (the context of a target image may be automatically determined and context-specific settings applied, including night or low-light capture modes, which inherently utilize photometry to determine said context.  See ¶ 0029).

Regarding claim 6, Ma discloses wherein the brightness corresponding to the photometry result is brightness based on a result of photometry performed using a set photometry method and not relevant to the specific parameter set by the setting unit (the contextual capture modes of ¶ 0029 inherently incorporate a “set photometry method” to determine the appropriate context, including low-exposure contexts such as a “sports/fast motion” context in which typically utilizes a wide aperture and short exposure time to minimize motion blur).

Regarding claim 7, Ma discloses wherein in a case where exposure compensation is set to underexposure based on the specific parameter set by the setting unit, the control unit performs control to display a live-view image in the second display mode that is brighter than in the first display mode in a case where display has been changed from the first display mode to the second display mode (Ma discloses that a user may make selections pertaining to camera settings, such as image brightness, contrast, and f stop or exposure length, at ¶ 0019, resulting in a variety of exposure levels.  Such settings may be reflected in user actuated live preview a live preview of a target image, at ¶ 0032.  Underexposed images have a lower brightness than an image captured at higher exposure levels.  As a result, displaying a live preview of an underexposed image would result in a comparatively darker image than that of a more exposed image).

Regarding claim 8, Ma discloses wherein in a case where exposure compensation is set to overexposure based on the specific parameter set by the setting unit, the control unit performs control to display a live-view image that is darker in the second display mode than in the first display mode in a case where display has been changed from the first display mode to the second display mode (Ma discloses that a user may make selections pertaining to camera settings, such as image brightness, contrast, and f stop or exposure length, at ¶ 0019, resulting in a variety of image exposure levels.  Such settings may be reflected in user actuated live preview a live preview of a target image, at ¶ 0032.  Overexposed images have a higher brightness than an image captured at lower exposure levels.  As a result, displaying a live preview of an overexposed image would result in a comparatively brighter image than that of a less exposed image).

	Claims 14 and 15 recite a control method of an electronic apparatus and a non-transitory computer-readable storage medium comprising instructions for performing a control method of an electronic apparatus analogous in scope to the limitations of claim 1.  As a result, claims 14 and 15 are rejected similarly to claim 1.

	Regarding claim 16, Ma discloses wherein in a case the instruction is received while a live-view image is displayed, the control unit performs control to change a display mode of the live-view image in accordance with whether or not the live-view image is being displayed in the first display mode (Ma discloses at ¶ 0030 and 0032 the use of two shutter buttons, a “default” button and a “context-specific” button, utilizing separate settings.  A “long press” on either shutter button will cause the user interface to display a live preview of a target image with the associated settings applied to the scene.  It follows that the user may change the display mode of the live-view image from a first to a second display mode in this manner).

	Regarding claim 17, Ma discloses wherein in a case that the instruction is received while in the second display mode, the control unit maintains the display of the live-view image in the second display mode (in a case where settings have been applied to a unit, re-selection of those settings will inherently maintain those settings.  Therefore, re-selection of the second display mode while the second display mode is active would functionally “maintain the display of the live-view image in the second display mode”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Fleizach, further in view of Katsuura (US Publication 2006/0038907 A1).

Regarding claim 9, Ma and Fleizach disclose the electronic apparatus according to claim 1.  Ma and Fleizach fail to explicitly disclose such wherein the control unit performs control to display the live-view image in the first display mode after a predetermined period has elapsed since the movement of the execution position.  Ma does disclose user selection of alternate display modes differing in brightness, as shown supra. 
Katsuura discloses a graphical user interface for a digital camera similar to Ma and Fleizach.  Furthermore, Katsuura discloses adjusting the brightness of a display mode in response to an operation section of an interface not receiving any user input for a predetermined amount of time, at ¶ 0013.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the display mode selection of Ma and Fleizach to include the modifying of a display mode based on the elapsing of a predetermined time period, as in Katsuura.  One would have been motivated to make such a combination for the advantage of allowing a user to conveniently modify display states of a device.  See Katsuura, ¶ 0005.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Fleizach, further in view of Yamamoto (US Publication 2006/0007238 A1).

Regarding claim 10, Ma and Fleizach disclose the electronic apparatus as in claim 1.  Ma and Fleizach fail to explicitly disclose such wherein the control unit performs control not to display a live-view image in a second display mode even when the instruction is received while display is performed in the first display mode, in a case where the exposure value determined based on the specific parameter is smaller than a predetermined value.
Yamamoto discloses a digital camera having an LCD display for providing a graphical user interface, similar to Ma and Fleizach.  Furthermore, Yamamoto discloses an “economy mode”, by which the LCD display will or will not alter the brightness of the display unless the change in brightness falls outside a threshold value.  See Yamamoto, ¶ 0026, 0035, and 0041.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the image capture apparatus of Ma and Fleizach to include the alteration of display brightness in connection with a threshold value related to change of display brightness.  One would have been motivated to make such a combination for the advantage of decreasing electric power consumption of a display screen.  See Yamamoto, ¶ 0006.

Regarding claim 11, Ma and Fleizach disclose the electronic apparatus as in claim 1.  Ma and Fleizach fail to explicitly disclose such wherein the control unit performs control not to display a live-view image in a second display mode even when the instruction is received while display is performed in the first display mode, in a case where the exposure value determined based on the specific parameter is larger than a predetermined value.
Yamamoto discloses a digital camera having an LCD display for providing a graphical user interface, similar to Ma and Fleizach.  Furthermore, Yamamoto discloses an “economy mode”, by which the LCD display will or will not alter the brightness of the display unless the change in brightness falls outside a threshold value.  See Yamamoto, ¶ 0026, 0035, and 0041.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the image capture apparatus of Ma and Fleizach to include the alteration of display brightness in connection with a threshold value related to change of display brightness.  One would have been motivated to make such a combination for the advantage of decreasing electric power consumption of a display screen.  See Yamamoto, ¶ 0006.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Fleizach, further in view of Aoki et al. (US Publication 2012/0050578 A1, “Aoki”).

Regarding claim 12, Ma and Fleizach disclose the electronic apparatus of claim 1.  Ma and Fleizach fail to explicitly disclose wherein the control unit performs control to display the specific parameter together with the live-view image while the live-view image is displayed in the first display mode, and performs control to display the specific parameter in a display format different from display in the first display mode while the live-view image is displayed in the second display mode.
Fleizach does disclose displaying selected image capture parameters on the graphical user interface, supra.  Aoki discloses an image capture apparatus with a graphical user interface similar to Ma and Fleizach.  Furthermore, Aoki discloses wherein, based on a relevant mode, menu items are displayed in a different format (functions that cannot be selected by a user are “grayed out” based on the current mode of operation.  See Aoki, ¶ 0170-0172).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the image capture apparatus of Ma and Fleizach to include the parameter display formatting based on the operation mode as in Aoki.  One would have been motivated to make such a combination for the inherent advantage of readily communicating to a user which functions or parameters are selectable.

Regarding claim 13, Aoki discloses wherein the display format different from the first display mode includes one of a format in which the specific parameter is displayed using a color different from display in the first display mode, a format in which the specific parameter in the first display mode is grayed out, and a format in which the specific parameter is not displayed (Aoki discloses the graying out of specific parameters, at ¶ 0170-0172).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145